21 F.3d 1023
UNITED STATES of America, Plaintiff-Appellant,v.Carno Ian PAYNE, Defendant-Appellee.
No. 93-2056.
United States Court of Appeals,Tenth Circuit.
April 13, 1994.

Appeal from the United States District Court for the District of New Mexico, D.C. No. CR-92-292-JP;  James A. Parker, J.
Larry Gomez, U.S. Atty., and Presiliano A. Torrez, Asst. U.S. Atty., Albuquerque, NM;  and Kathleen A. Felton, Dept. of Justice, Washington, DC, on the briefs for plaintiff-appellant.
Alan F. Zvolanek, Albuquerque, NM, on the briefs for defendant-appellee.
Before MOORE, Circuit Judge, McWILLIAMS, Senior Circuit Judge, and KELLY, Circuit Judge.
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
We conclude this appeal is governed by United States v. Little, 18 F.3d 1499, 1504-05 (10th Cir.1994) (en banc).  The judgment of the district court1 is REVERSED and REMANDED for further proceedings.



1
 See United States v. Miller, 811 F.Supp. 1485 (D.N.M.1993)